DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-29 and 32-35  are rejected under 35 U.S.C. 103 as being unpatentable over Meschter et al. (US 2012/0117823, henceforth known as Meschter) in view of Borchers et al. (US 6,289,107, henceforth known as Borchers).
	Regarding claims 17 and 33, Meschter (figure 6) teaches the method of making an upper for an article of footwear as claimed including, stitching thread (44A) in a first pattern on an outer surface of a base layer (41) for at least a portion of the upper for the article of footwear, the first pattern comprising thread lines oriented in a first direction; and stitching thread in a second pattern (44C) on the outer surface of the base layer, the second pattern comprising thread lines oriented in a second direction that is different from the first direction, wherein at least a portion of the second pattern overlaps at least a portion of the first pattern in an overlap area on the outer surface of the base layer.  However, Meschter does not set forth collecting a biometric data profile. Borchers teaches a system for shoe construction by collecting an individual’s biometric data profile. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the shoe patterns of Meschter based on an individual’s biometric data profile as such biometric data is well known in the forming of shoes and in order to personalize the shoe by improving the fit and finish for an individual. Regarding claim 18 stitching thread in the second pattern is based on the biometric data profile.  Regarding claim  19, collecting the biometric data profile comprises obtaining a previously collected and stored biometric data for an individual.  Regarding claim  20, collecting the biometric data profile comprises obtaining a standard biometric data profile for a group of individuals. Regarding claim  21,  one or more stitch parameters of the first pattern is customized based on the biometric data profile to fit the wearer. Regarding claim  22, the one or more stitch parameters is selected from the group consisting of: (i) a type of thread, (ii) a stitching direction of the thread lines, (iii) a size and shape of an area stitched with the thread lines, (iv) a size and shape of the overlap area, (v) a distance between stitch points in the thread lines, (vi) an oscillating pattern of the thread lines, (vii) a distance between apexes in the first pattern, and (viii) the denier of the thread in the first pattern.  Regarding claims  25 and 34, the thread in the first pattern comprises polymer thread.  Regarding claim 26, thermally fusing the polymer thread of the first pattern to the base layer by heating the polymer thread of the first pattern to thereby directly bond the polymer thread of the first pattern to the base layer.  Regarding claim 27, the thread in the second pattern (44C) comprises polymer thread. Regarding claim  28, thermally fusing the polymer thread of the first pattern and the second pattern to the base layer by heating the polymer thread of the first pattern and the second pattern to thereby directly bond the polymer thread of the first pattern and the second pattern to the base layer. Regarding claims  29 and 35, thermally fusing the polymer thread of the first pattern to the second pattern in the overlap area by heating the polymer thread of the first pattern and the second pattern to thereby directly bond the polymer thread of the first pattern to the polymer thread of the second pattern. 

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Meschter in view of Borchers and further in view of Green et al. (US 2017/0245582), henceforth known as Green.

	 The combined teachings of Meschter and Borchers set forth the invention substantially as claimed as indicated . However, Meschter does not disclose the polymer thread of at least one of the first pattern and the second pattern comprises a core comprising a first material and a thermoplastic coating comprising a second material, wherein the melting point of the first material is higher than the melting point of the second material. Green teaches an upper made a with one or more polymer threads (144) comprising a core [0037] comprising a first material [0037] having a first melting point and a coating comprising a second material [0037] coated around the core and having a second melting point, wherein the first melting point is higher than the second melting point of the second material. ([0037], lines 15-20). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the threads of Meschter with the covered yarns of Green for the purpose of forming fused areas to stiffen the matrix and alter stretch-resistance, air permeability, and wear-resistance in specific areas of the embroidered upper. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY WORRELL whose telephone number is (571)272-4997.  The examiner can normally be reached on M, W-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached at 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DANNY WORRELL/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        

ldw